                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA


FREDDIE ALEXANDER
                                                        CIVIL ACTION
VERSUS
                                                        NO. 19-330-JWD-RLB
VOLUME TRANSPORTATION, INC.,
ET AL.
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 14) dated November 8, 2019, to which no

objection was filed;

       IT IS ORDERED that Plaintiff’s Motion to Remand (R. Doc. 6) is GRANTED and

the action is REMANDED to the 19th Judicial District Court for the Parish of East Baton

Rouge, Louisiana.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on December 3, 2019.

                                          S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
